UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             12/9/2019
VALE S.A.,                                                :
                                                          :
                                        Plaintiff,        :
                                                          :              19-CV-3619 (VSB)
                      -against-                           :
                                                          :                    ORDER
BSG RESOURCES LIMITED,                                    :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s December 6, 2019 letter informing me that the English High

Court had denied Defendant BSG Resources Limited’s challenge to the arbitral award in favor of

Plaintiff, and requesting that I grant Plaintiff’s petition for recognition and enforcement of that

award. (Doc. 37.) Accordingly, it is hereby:

        ORDERED that Defendant shall submit a response to Plaintiff’s letter by December 23,

2019, detailing the impact of the English High Court’s decision, if any, on the arguments it has

presented in opposition to Plaintiff’s petition and in support of its cross-motion to dismiss or, in

the alternative, adjourn any decision on enforcement of the arbitral award. (Docs. 19–21.)

SO ORDERED.

Dated: December 9, 2019
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
